Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered September 17, 2001, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to interests and backgrounds of witnesses and inconsistencies in their testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). The jury properly credited evidence that disproved defendant’s justification defense beyond a reasonable doubt, including evidence that defendant pursued his fleeing victim. Concur — Buckley, P.J., Andrias, Saxe, Lerner and Marlow, JJ.